Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the six months ended June 30, 2016 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees (1) $ 262,854 Add: Interest on indebtedness (excluding capitalized interest) 104,537 Amortization of debt premiums, discounts and capitalized expenses 6,934 Amortization of capitalized interest 2,432 Portion of rents representative of the interest factor 3,690 380,447 Distributed income from equity investees Pretax earnings from continuing operations, as adjusted $ Fixed charges - Interest on indebtedness (excluding capitalized interest) $ 104,537 Capitalized interest 3,762 Amortization of debt premiums, discounts and capitalized expenses 6,934 Portion of rents representative of the interest factor 3,690 Fixed charges $ 118,923 Ratio of earnings to fixed charges (1) Includes an aggregate gain on liquidation of real estate joint venture interests of $136.0 million.
